DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inertial measurement unit” in claims in claims 1-20 and “rendering device” in claims 7, 14, 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 14-18, 20 rejected under 35 U.S.C. 103 as being unpatentable over Jago [US 20030105401 A1] in view of Asafusa [US 20060173305 A1].
As per claim 1, Jago teaches a tracking system for ultrasound imaging, comprising:
an imaging probe (Jago Fig 1 item 10) which acquires ultrasound image information including a plurality of ultrasound image frames (Jago Fig 2a, ¶0023 “an image from one image frame to another will... ”);
an inertial measurement unit coupled to the imaging probe (Jago Fig 1 item 30, ¶0012 “motion estimator 30, such as the inertial sensors”) and which synchronously acquires tracking information including a plurality of tracking frames indicative of motion of the imaging probe (Jago ¶0013 Anatomical or probe motion will also manifest itself in the ultrasound image…Successive images are coupled to the motion estimator 30 over line 56 for this purpose.”  In Fig 2 motion information is received in real time for frames.  Hence it is synchronous acquisition); and
a controller (Jago Fig 1 item 34, ¶0020 “a probe motion sensor”) which is configured to:
obtain the ultrasound image information for at least two of the plurality of ultrasound image frames from the plurality of ultrasound imaging frames (Jago ¶0020 “…a probe motion sensor and communicated to the motion estimator over line 52, or it may be estimated by significant motion artifacts in the image, or by a strong Doppler signal from image to image, or by a zero or near-zero cross-correlation of the content of one image to another”),
determine a similarity value based upon a comparison of the at least two ultrasound image frames (Jago “In the correlation used to follow in-plane motion, the cross-correlation coefficient of frame to frame correlation is generally used”),
compute whether the similarity value (Cframe) is low (Jago Fig 4, ¶0025 “shows a condition of a poor registration coefficient resulting from registration processing of successive images such as MSAD processing”), 
select first or second pose estimation methods each different from each other based upon the results of the computation of whether the similarity value (Cframe) is low (Jago Fig 4, “unlock” for low correlation.  Unlock will inhibit stabilization operation.  See ¶0025.  This implies that “the usual path for processed image signals to the video processor 24” is enabled.  See ¶0014.  Hence poses of blood vessels are estimated using two different methods and displayed based on the switching)
The only difference is that Jago does not expressly teach similarity value less than a similarity threshold value (Cthresh) and selection if less than the similarity threshold value.
Asfusa, in same field of endeavor, teaches teach similarity value less than a similarity threshold value (Cthresh) and selection if less than the similarity threshold value (Asafusa ¶0122 “A correlation coefficients between reception signals is obtained by the correlation processor … The obtained correlation coefficients are compared by the determining unit 101 with a threshold value … Then, a correlation coefficient equal to or higher than the threshold value is determined as a valid value by the determining unit 101.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus Jago by integrating correlation processor, using a comparison algorithm as in Asafusa.  The motivation would be to provide the comparison algorithm for determining whether or not registration of coefficients is low or poor in Jago.
As per claim 2, 4, Jago in view of Asafusa further teaches wherein the controller selects the first pose estimating method when it is determined that the similarity value (Cframe) is less than the similarity threshold value (Cthresh), wherein the controller selects the second pose estimating method when it is determined that the similarity value (Cframe) is not less than the similarity threshold value (Cthresh) (Jago Fig 4, unlocking stabilization based on decision of poor or not.  Comparison of correlation as in Asafusa)
As per claim 3, Jago in view of Asafusa further teaches wherein the first pose estimating method determines pose by integrating the tracking information from the IMU (Jago Fig 2, images to display via video processor after motion estimation and decisions) and storing the result in a memory of the system (Jago ¶0014 “The results of the motion estimation processing are coupled to an image aligner” This inherently requires some memory, at least RAM) 
As per claim 7, Jago in view of Asafusa further teaches a rendering device wherein the controller determines pose in accordance with the selected pose estimation method and renders the determined pose on the rendering device (Jago Fig 2 items 24, 26).
As per claim 8, Jago in view of Asafusa further teaches wherein the similarity value is a value of a similarity metric, the similarity metric including at least one of correlation, correlation coefficient, mutual information, normalized mutual information, correlation ratio, and sum of squared differences (Jago ¶0014 “cross-correlation coefficient of time-successive image”).
As per claims 9-12, 14 have limitations similar to claim 1 and are rejected for same reasons as above.  
As per claims 15-18, 20, are directed to embody method of claims 9-12, 14 in a “non-transitory computer readable medium”.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to embody method of Jago in view of Asafusa in a “non-transitory computer readable medium” so that the instructions can be automatically executed.  



Claims 5-6, 13, 19 rejected under 35 U.S.C. 103 as being unpatentable over Jago in view of Asafusa as applied to claims 4, 12, 18 above, and further in view of Zhao [US 20100331855 A1].
As per claims 5-6, 13, 19, Jago in view of Asafusa teaches claims 4, 12, 18 as discussed above.  Jago in view of Asafusa does not expressly teach wherein the second pose estimating method determines pose based upon an image-based bias correction of integrated tracking information, wherein the second pose estimating is an image-based processing method that employs image frames obtained from ultrasound information.
Zhao teaches wherein the second pose estimating method determines pose based upon an image-based bias correction of integrated tracking information (Zhao Fig 7, ¶0059 “an image-derived pose estimate 80 may be available at a lower rate, but can be relatively more accurate. Advantageously, a combination of kinematics-estimated poses and image-derived estimated poses can be used to determine a true pose estimate 82,”), wherein the second pose estimating is an image-based processing method that employs image frames obtained from ultrasound information (Zhao ¶0015 “Suitable image capture devices may include, for example, optical or electronic endoscopes, remote imaging systems such as ultrasound transducers”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Jago in view of Asafusa by integrating pose estimation as in Zhao.  The motivation would be to determine a true pose estimate accurately (Zhao ¶0059).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793